Exhibit 10.6

 

LOGO [g90219g902191.jpg]

 

Confirmation of OTC Warrant Transaction

 

Original Date:    November 21, 2005    ML Ref:     To:    The Pantry, Inc.
(“Counterparty”)      Attention:    Dan Kelly      From:    Merrill Lynch
International (“ML”)           Merrill Lynch Financial Centre           2 King
Edward Street           London EC1A 1HQ     

 

Dear Sir / Madam:

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the above-referenced transaction entered into between
Counterparty and ML through its agent Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“MLPFS” or “Agent”) on the Trade Date specified below (the
“Transaction”). This Confirmation constitutes a “Confirmation” as referred to in
the Agreement specified below.

 

The definitions and provisions contained in the 2000 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and, together with the Swap Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives Association,
Inc., are incorporated into this Confirmation. In the event of any inconsistency
between the Swap Definitions and the Equity Definitions, the Equity Definitions
will govern, and in the event of any inconsistency between the Definitions and
this Confirmation, this Confirmation will govern. References herein to a
“Transaction” shall be deemed to be references to a “Share Option Transaction”
for the purposes of the Equity Definitions and to a “Swap Transaction” for the
purposes of the Swap Definitions. For purposes of this Transaction, “Warrant
Style”, “Warrant Type”, “Number of Warrants”, “Exercise Price” and “Warrant
Entitlement” (each as defined below) shall be used herein as if such terms were
referred to as “Option Style”, “Option Type”, “Number of Options”, “Strike
Price” and “Option Entitlement”, respectively, in the Definitions.

 

This Confirmation evidences a complete binding agreement between you and us as
to the terms of the Transaction to which this Confirmation relates. This
Confirmation (notwithstanding anything to the contrary herein), shall be subject
to an agreement in the 1992 form of the ISDA Master Agreement (Multicurrency
Cross Border) (the “Master Agreement” or “Agreement”) as if we had executed an
agreement in such form (but without any Schedule and with elections specified in
the “ISDA Master Agreement” Section of this Confirmation) on the Trade Date of
the first such Transaction between us. In the event of any inconsistency between
the provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of this Transaction.

 

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

General Terms:

 

Trade Date:    November 21, 2005. Effective Date:    November 22, 2005. Warrant
Style:    European Warrant Type:    Call



--------------------------------------------------------------------------------

Seller:    Counterparty Buyer:    ML Shares:    Shares of common stock, par
value of USD 0.01, of Counterparty (Security Symbol: “PTRY”). Number of
Warrants:    0.299mm Reference Notes:    Senior Subordinated Convertible Notes
due November 15, 2012 having $150,000,000 principal amount at maturity Multiple
Exercise:    Inapplicable Exercise Price:    $62.86 Premium:    $2.52mm Premium
Payment Date:    November 22, 2005. Exchange:    NYSE Related Exchange(s):   
All Procedures for Exercise:      Expiration Time:    11:59 pm Expiration Date:
   November 15, 2012 Exercise Date:    Expiration Date Multiple Exercise:    Not
Applicable Automatic Exercise:    Applicable Valuation:      Valuation Date:   
The last Averaging Date Averaging Dates:    The fifteen (15) Full Exchange
Business Days beginning on the Averaging Period Start Date. Full Exchange
Business Day:    A Scheduled Trading Day that has a scheduled closing time for
its regular trading session that is 4 pm (New York City time) or the then
standard closing time for regular trading on the Exchange. Averaging Date Market
Disruption:    Modified Postponement Averaging Period Start Date:    The third
(3rd) Full Exchange Business Day following the Expiration Date.

 

2



--------------------------------------------------------------------------------

Settlement Terms:

 

Cash Settlement:    Counterparty may elect to settle this Transaction by Cash
Settlement or Net Physical Settlement by providing ML with irrevocable notice
(“Settlement Notice”) in accordance with the Settlement Method Election
provisions herein and in Section 7.1 of the Equity Definitions. In the event
that Counterparty does not so notify ML, this Transaction shall be settled
pursuant to the Default Settlement Method provision below. Settlement Currency:
   USD Settlement Price:    The arithmetic mean of the closing price of the
Shares on the Exchange on each Averaging Date. Cash Settlement Payment Date:   
Fourth (4th) Currency Business Day after the Valuation Date Settlement Method
Election:    Applicable with respect to Cash Settlement or Net Physical
Settlement only. Electing Party:    Counterparty Settlement Method Election
Date:    Exercise Date Default Settlement Method:    Net Physical Settlement,
except as provided below. In the event that this Transaction is settled by Net
Physical Settlement, Counterparty shall deliver to ML on the seventh Full
Exchange Business Day following the Valuation Date a number of Shares (the
“Delivered Shares”) equal to the Net Physical Settlement Amount divided by the
Settlement Price, with any fractional Share amounts rounded up to a whole share.
Net Physical Settlement Amount:    With respect to the Valuation Date, an
amount, as calculated by the Calculation Agent, equal to the Number of Warrants
multiplied by the Exercise Price Differential. Exercise Price Differential:   
In respect of the Valuation Date, an amount equal to the greater of: (a) the
excess, if any, of the Settlement Price over the Exercise Price, and (b) zero.
Net Physical Settlement Adjustment:    Subject to the Maximum Deliverable Share
Amount, if ML receives any Delivered Shares under this Transaction:      (a) ML
shall sell the Delivered Shares in a commercially reasonable manner until the
amount received by ML for the sale of the Shares (the “Proceeds Amount”) is
equal to the Net Physical Settlement Amount. Any remaining Delivered Shares
shall be returned to Counterparty.      (b) If the Proceeds Amount is less than
the Net Physical Settlement Amount, Counterparty shall promptly deliver upon
notice from ML additional Shares to ML until the dollar amount from the sale of
such Shares by ML equals the difference between the Net Physical Settlement
Amount and the Proceeds Amount. In no event shall Counterparty be required to
deliver to ML a number of Shares greater than the Maximum Deliverable Share
Amount. Conditions to Net Physical Settlement:    (1) At least 15 Full Exchange
Business Days prior to the Expiration Date, Counterparty shall (i) make
available to ML an effective registration statement (the “Registration
Statement”) filed pursuant to Rule 415 under the Securities Act of 1933, as
amended (the “Securities Act”), and such prospectuses as ML

 

3



--------------------------------------------------------------------------------

    may reasonably request to comply with the applicable prospectus delivery
requirements (the “Prospectus”) for the resale by ML of such number of Shares as
ML shall reasonably specify, such Registration Statement to be effective and
Prospectus to be current until the earliest of the date on which (A) all
Delivered Shares have been sold by ML or returned to Counterparty pursuant to
the Net Physical Settlement Adjustment provision above or (B) ML has advised
Counterparty that it no longer requires that such Registration Statement be
effective (the “Registration Period”) or (ii) Counterparty has provided a legal
opinion in form and substance satisfactory to ML (with customary assumptions and
exceptions) that the Shares issuable upon exercise of these Warrants will be
freely tradable under the Securities Act upon delivery to ML and not subject to
any legend restricting transferability. It is understood that the Registration
Statement and Prospectus will cover a number of Shares reasonably estimated by
ML to be potentially deliverable by Counterparty in connection with Net Physical
Settlement hereunder;     In addition, the following representation, which
Counterparty shall be deemed to make on each day during the Registration Period,
shall be true and correct:    

“Counterparty represents that the Registration Statement, at the time the same
became effective, did not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading; Counterparty represents the Prospectus (as
the same may be supplemented from time to time) does not include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.”

    (2) At least 10 Full Exchange Business Days prior to the Expiration Date,
Counterparty will enter into a Registration Rights Agreement with ML in form and
substance reasonably acceptable to ML, which agreement will contain among other
things, customary representations and warranties and indemnification and other
rights relating to the registration of a number of Shares equal to the number of
Delivered Shares and others Shares deliverable hereunder up to the Maximum
Deliverable Share Amount.     (3) Counterparty shall promptly pay to ML a $0.02
per Share fee for each Delivered Share.     In the event Counterparty fails to
comply with any of the conditions set forth in “Net Physical Settlement Terms”
herein, Counterparty shall settle the Transaction through Cash Settlement;
provided however, that notwithstanding the foregoing, if Counterparty shall have
been unable to obtain an effective Registration Statement by the Cash Settlement
Payment Date, then upon notice to ML, Counterparty may deliver to ML
unregistered Shares in an amount determined by ML based upon its commercially
reasonable judgment of the market value of such Shares. In no event shall
Counterparty be required to deliver to ML a number of Shares greater than the
Maximum Deliverable Share Amount.     Notwithstanding the foregoing, with
respect to any Delivered Shares delivered hereunder, in the event that ML is
unable to sell such Shares on the Exchange without incurring material additional
transaction costs, Counterparty shall promptly pay in cash or Shares an
additional amount to ML equal to 2% of the Exercise Price.

 

4



--------------------------------------------------------------------------------

Limitations on Net Physical

Settlement by Counterparty:

   The total number of Shares that may be delivered at settlement by
Counterparty with respect to this Transaction and the Transaction described in
the Confirmation of OTC Warrant Transaction between the Counterparty and ML
dated as of November 16, 2005, shall not exceed two times the sum of the total
number of Warrants covered by this Transaction and such other Transaction and in
any event the sum of such Shares for both Transactions shall not exceed 19.5% of
the Counterparty’s outstanding Shares on the Effective Date (“Maximum
Deliverable Share Amount”).      Counterparty represents and warrants that the
number of Available Shares as of the Trade Date is greater than the Maximum
Deliverable Share Amount. Counterparty covenants and agrees that Counterparty
shall not take any action of corporate governance or otherwise to reduce the
number of Available Shares below the Maximum Deliverable Share Amount.      For
this purpose, “Available Shares” means the number of Shares Counterparty
currently has authorized (but not issued and outstanding) less the maximum
number of Shares that may be required to be issued by Counterparty in connection
with stock options, convertibles, and other commitments of Counterparty that may
require the issuance or delivery of Shares in connection therewith. Adjustments:
     Dividends:      Extraordinary Dividends:    Any and all dividends paid by
Counterparty. Method of Adjustment:    Calculation Agent Adjustment
Extraordinary Events:      Consequences of Merger Events:   
(a) Share-for-Share:   Modified Calculation Agent Adjustment     
(b) Share-for-Other:   Cancellation and Payment, except in the case of a Merger
Event falling within clause (iii) of the definition of Merger Event that is not
made by Counterparty or to which Counterparty does not agree (each such event,
an “Exceptional Merger Event”), in which case the Cancellation Amount is
determined as provided under Determination of Exceptional Cancellation Amount  
         Agreed Model:   Applicable, except in the case of an Exceptional Merger
Event in which case Not Applicable.            Interest Rate:   USD-LIBOR-BBA  
   (c) Share-for-Combined:   Component Adjustment, except in the case of an
Exceptional Merger Event, in which case Component Adjustment with respect to
Share consideration and with respect to all non-Share consideration, payment of
a Cancellation Amount is determined as provided under Determination of
Exceptional Cancellation Amount and treated as provided for in Cancellation and
Payment

Determination of Exceptional

Cancellation Amount:

   Counterparty will pay ML the Cancellation Amount, when applicable as provided
herein, determined, by reference to the table set forth in Schedule I (the
“Unwind Value Table”), as follows:      (1) The value in USD of the non-Share
consideration payable in the applicable Merger Event shall be termed the
“Applicable Price”. The number of full months between the Early Termination Date
and the Expiration Date is termed “Months to Expiration”. The term “Intrinsic
Value” shall mean the excess, if any, of the Applicable Price over the Exercise
Price.

 

5



--------------------------------------------------------------------------------

     (2) If Applicable Price equals a row in the Unwind Value Table and if the
Months to Expiration is equal to a column of the Unwind Table, the Unwind Value
located at the row and column equal to the Applicable Price and the Months to
Expiration.      (3) If the Applicable Price falls between two Applicable Price
rows in the Unwind Value Table or the Months to Expiration falls between two
Months to Expiration columns in the Unwind Value Table, the Unwind Value will be
determined by straight-line interpolation between the Unwind Values set forth
for the higher and lower Applicable Price rows and the two Months to Expiration
columns, as applicable.      (4) If the Applicable Price is greater then the
largest row in the Unwind Value Table, the Unwind Value obtained by adding to
the Intrinsic Value the amount set forth in the Unwind Value Table in the column
equal to the Months to Expiration (and if the Months to Expiration falls between
two columns in the Unwind Value Table, the amount obtained by straight-line
interpolation between the two Months to Expiration columns).      (5) The Unwind
Value is per Warrant and the Cancellation Amount, which shall be paid by
Counterparty to ML, is equal to the product of the number of Warrants times the
Unwind Value determined above.      (6) ML and Counterparty agree that actual
damages would be difficult to ascertain under these circumstances and that the
amount of liquidated damages resulting from the determination of the
Cancellation Amount is a good faith estimate of such damages and not a penalty.
     (7) In the case of Calculation Agent Adjustment or Modified Calculation
Agent Adjustment permitted hereunder, the Unwind Value Table will be subject to
adjustment as provided in Section 11.2(c) of the Equity Definitions (in the case
of a Potential Adjustment Event) or the applicable provision of Article 12 of
the Equity Definitions (in the case of an Extraordinary Event to the extent it
does not result in Cancellation and Payment).

 

With respect to any Extraordinary Events hereunder, upon the occurrence of
Cancellation and Payment in whole or in part, the parties agree that the amount
to be paid, in accordance with the Equity Definitions, shall constitute a
Transaction Early Termination Amount, subject to satisfaction by the payment or
delivery of Shares or cash as set forth in the Early Termination section below.

 

Tender Offer:   Not Applicable Nationalization:   Cancellation and Payment
Insolvency or Delisting:   Cancellation and Payment, Cancellation Amount
determined as provided under Determination of Exceptional Cancellation Amount

 

6



--------------------------------------------------------------------------------

Additional Disruption Events:

 

Change in Law:

  Not Applicable

Failure to Deliver:

  Applicable; provided that if there is an “illiquidity in the market” on a day
that would have been a Settlement Date, then the Settlement Date shall be the
first succeeding Full Exchange Business Day on which there is no “illiquidity in
the market,” but in no such event shall the Settlement Date be later than the
date that is twenty (20) Full Exchange Business Days immediately following what
would have been in the Settlement Date but for such “illiquidity in the market.”

Insolvency Filing:

  Applicable

Hedging Disruption Event:

  Not Applicable

Increased Cost of Hedging:

  Not Applicable

Hedging Party:

  ML

Loss of Stock Borrow:

  Not Applicable

Increased Cost of Stock Borrow:

  Not Applicable

Determining Party:

  ML     Non-Reliance:   Applicable    

Agreements and Acknowledgments

Regarding Hedging Activities:

  Applicable     Additional Acknowledgments:   Applicable    

 

Other Provisions:

 

Treatment of Certain Termination Events:    In the case of Illegality,
Exceptional Merger Event (but not other Merger Events), Force Majeure Event or
Tax Event where Counterparty is the Affected Party, then Cancellation and
Payment, Cancellation Amount determined as provided under Determination of
Exceptional Cancellation Amount. Early Termination:    Notwithstanding any
provision to the contrary, upon the designation of an Early Termination Date
hereunder, a party’s payment obligation in respect of this Transaction only (and
as determined under Determination of Exceptional Cancellation Amount, when
applicable) and in accordance with Second Method and Market Quotation (the
“Transaction Early Termination Amount”) may, at the option of Counterparty, be
satisfied by the party owing such amount by the delivery of a number of Shares
equal to the Transaction Early Termination Amount divided by the Termination
Price (“Early Termination Stock Settlement”); provided, however, that
Counterparty must notify ML of its election of Early Termination Stock
Settlement by the close of business on the day that the notice designating the
Early Termination Date is effective.      “Termination Price” means the closing
price per Share on the Exchange on the Early Termination Date.

 

7



--------------------------------------------------------------------------------

   

A number of Shares calculated as being due in respect of any Early Termination
Stock Settlement will be deliverable on the third Full Exchange Business Day
following the date that notice pursuant to Section 6(d)(i) of the Agreement
specifying the number of Shares deliverable is effective. Section 6(d)(i) of the
Agreement is hereby amended by adding the following words after the word “paid”
in the fifth line thereof: “or any delivery is to be made, as applicable.”

 

If ML receives Shares in connection with an Early Termination Stock Settlement,
ML shall sell such Shares in a commercially reasonable manner until the amount
received by ML for the sale of such Shares (net of transaction costs) (the
“Proceeds Amount”) is equal to the Transaction Early Termination Amount. Any
remaining Shares shall be returned to Counterparty. If the Proceeds Amount is
less than the Transaction Early Termination Amount, Counterparty shall promptly
deliver additional Shares to ML upon request until the dollar amount from the
sale of such additional Shares by ML (net of transaction costs) equals the
difference between the Transaction Early Termination Amount and the Proceeds
Amount. In no event shall Counterparty be required to deliver to ML a number of
Shares greater than the Maximum Deliverable Share Amount.

 

On or prior to the Early Termination Date (if Early Termination Stock Settlement
is elected), Counterparty shall enter into a registration rights agreement with
ML in form and substance reasonably acceptable to ML and shall satisfy the
conditions contained therein and Counterparty shall file and diligently pursue
to effectiveness a Registration Statement pursuant to Rule 415 under the
Securities Act. If and when such Registration Statement shall have been declared
effective by the Commission, Counterparty shall have made available to ML such
Prospectuses as ML may reasonably request to comply with the applicable
prospectus delivery requirements for the resale by ML of such number of Shares
as ML shall specify (or, if greater, the number of Shares that Counterparty
shall specify). Such Registration Statement shall be effective and Prospectus
shall be current until the earliest of the date on which (A) all Shares
delivered by Counterparty in connection with an Early Termination Date and all
Shares held by ML for hedging purposes have been sold by ML or (B) ML has
advised Counterparty that it no longer requires that such Registration Statement
be effective (the “Termination Registration Period”). It is understood that the
Registration Statement and Prospectus will cover a number of Shares reasonably
estimated by ML to be potentially deliverable by Counterparty in connection with
Early Termination Stock Settlement hereunder. On each day during the
Registration Period Counterparty shall represent that each of its filings under
the Securities Act, the Exchange Act, or other applicable securities laws that
are required to be filed have been filed and that, as of the respective dates
thereof and as of the date of this representation, there is no misstatement of a
material fact contained therein or omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading.

 

If Counterparty is unable to deliver Shares subject to an effective Registration
Statement as set forth above, Counterparty may deliver unregistered Shares in an
amount determined by ML based upon its commercially reasonable judgment of the
market value of such Shares. In no event shall Counterparty be required to
deliver to ML a number of Shares greater than the Maximum Deliverable Share
Amount.

 

8



--------------------------------------------------------------------------------

Compliance with Securities Laws:   

Each party represents and agrees that it has complied, and will comply, in
connection with this Transaction and all related or contemporaneous sales and
purchases of Shares, with the applicable provisions of the Securities Act, the
Exchange Act, and the rules and regulations thereunder, including, without
limitation, Rule 10b-5 and Regulation M under the Exchange Act, provided that
each party shall be entitled to rely conclusively on any information
communicated by the other party concerning such other party’s market activities
and provided further that Counterparty shall have no liability as a result of a
breach of this representation due to ML’s gross negligence or willful
misconduct.

 

Each party further represents that if such party (“X”) purchases any Shares from
the other party pursuant to this Transaction, such purchase(s) will comply in
all material respects with (i) all laws and regulations applicable to X, and
(ii) all contractual obligations of X.

     Counterparty (and in the case of (b) and (c) below, ML) represents that as
of the date hereof:      (a) each of its filings under the Exchange Act that are
required to be filed from and including the ending date of Counterparty’s most
recent prior fiscal year have been filed and that, as of the respective dates
thereof and as of the date of this representation, there is no misstatement of
material fact contained therein or omission of a material fact required to be
stated therein or necessary to make the statements therein in light of the
circumstances in which they were made not misleading (when taken together with
Counterparty’s previous filings under the Exchange Act);      (b) Neither ML nor
Counterparty, as the case may be, is entering into this Agreement to facilitate
a distribution of the common stock or in connection with a future issuance of
securities;      (c) Neither ML nor Counterparty, as the case may be, is
entering into this Agreement to create actual or apparent trading activity in
the common stock (or any security convertible into or exchangeable for common
stock) or to manipulate the price of the common stock (or any security
convertible into or exchangeable for common stock); and      (d) the number of
Available Shares on the date hereof is greater than the Maximum Deliverable
Share Amount.

 

Account Details:

 

Account for payments to Counterparty:

   Wachovia Bank      ABA# 053000219      ACCT# 2073089595370

Account for payment to ML:

   Chase Manhattan Bank, New York      ABA# 021000021      FAO: ML Equity
Derivatives      A/C: 066213118

 

9



--------------------------------------------------------------------------------

Agreement Regarding Shares:    Counterparty agrees that, in respect of any
Shares delivered to ML, such Shares shall be, upon such delivery, duly and
validly authorized, issued and outstanding, fully paid and nonassessable and
subject to no adverse claims of any other party. The issuance of such Shares
does not and will not require the consent, approval, authorization, registration
or qualification of any government authority, except such as shall have been
obtained on or before the delivery date of any Shares or in connection with any
Registration Statement filed with respect to any Shares. Covenant Regarding
Shares:    Counterparty covenants that it shall not take any action to decrease
the number of Available Shares below the Maximum Deliverable Share Amount.
Bankruptcy Rights:    In the event of Counterparty’s bankruptcy, ML’s rights in
connections with this Transaction shall not exceed those rights held by common
shareholders. For the avoidance of doubt, the parties acknowledge and agree that
ML’s rights with respect to any other claim arising from this Transaction prior
to Counterparty’s bankruptcy shall remain in full force and effect and shall not
be otherwise abridged or modified in connection herewith. Set-Off:    The
Set-off provisions in the Agreement shall apply to this Transaction, except in
the event of Counterparty’s bankruptcy, in which case Set-off shall not apply.
Collateral:    None. Transfer:    Neither party may transfer its rights or
obligations under this Transaction except in accordance with Section 7 of the
Master Agreement; provided, however, that ML may assign its rights and delegate
its obligations hereunder, in whole or in part, to any other person with prior
consent of the Counterparty not to be unreasonably withheld, (an “Assignee”),
effective (the “Transfer Effective Date”) upon delivery to Counterparty of (a)
an executed acceptance and assumption by the Assignee (an “Assumption”) of the
transferred obligations of ML under this Transaction (the “Transferred
Obligations”); (b) and if such Assignee is an affiliate of Merrill Lynch & Co.,
Inc. (“ML&Co.”) an executed guarantee (the “Guarantee”) of ML&Co. of the
Transferred Obligations. On the Transfer Effective Date, (a) ML shall be
released from all obligations and liabilities arising under the Transferred
Obligations; and (b) the Transferred Obligations shall cease to be a
Transaction(s) under the Agreement and shall be deemed to be a Transaction(s)
under the ISDA Master Agreement between Assignee and Counterparty, provided
that, if at such time Assignee and Counterparty have not entered into a ISDA
Master Agreement, Assignee and Counterparty shall be deemed to have entered into
an ISDA form of Master Agreement (Multicurrency-Cross Border) without any
Schedule attached thereto. Regulation:    ML is regulated by The Securities and
Futures Authority Limited and has entered into this Transaction as principal.
Indemnity:    Each party (such party the Indemnifying Party) agrees to indemnify
the other party and its Affiliates and their respective directors, officers,
agents and controlling parties (each other party and each such person being an
“Indemnified Party”) from and against any and all losses, claims, damages and
liabilities, joint and several, to which such Indemnified Party may become
subject because of a breach by such Indemnifying Party of any representation or
covenant hereunder, in the Agreement or any other Agreement relating to the
Agreement or Transaction and will reimburse any Indemnified Party for all
reasonable expenses (including reasonable legal fees and expenses) as they are
incurred in connection with the investigation of, preparation for, or defense
of, any pending or threatened claim or any action or proceeding arising
therefrom, whether or not such Indemnified Party is a party thereto.

 

10



--------------------------------------------------------------------------------

Tax Disclosure:    Effective from the date of commencement of discussions
concerning the Transaction, each of Counterparty and ML (and each of its
respective employees, representatives, or other agents) may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the Transaction and all materials of any kind (including opinions or other
tax analyses) that are provided to it relating to such tax treatment and tax
structure.

 

Additional Agreements, Representations and Covenants of Counterparty, Etc.:

 

  (a) Counterparty hereby represents and warrants to ML, on each day from the
Trade Date to and including the date by which ML is able to initially complete a
hedge of its position created by this Transaction, that:

 

  (1) it will not, and will not permit any person or entity subject to its
control to, bid for or purchase Shares during such period except as disclosed in
the Offering Memorandum relating to the Reference Notes, provided, however, that
such period shall not exceed sixty (60) days; and

 

  (2) it has publicly disclosed all material information necessary for it to be
able to purchase or sell Shares in compliance with applicable law and that it
has publicly disclosed all material information with respect to its condition
(financial or otherwise) to the extent required by applicable law.

 

  (b) The parties hereby agree that all documentation with respect to this
Transaction is intended to qualify this Transaction as an equity instrument for
purposes of EITF 00-19.

 

  (c) No collateral shall be required by either party for any reason in
connection with this Transaction.

 

  (d) ML may elect to defer exercise of any Warrant hereunder as provided below,
and Automatic Exercise shall not apply with respect to any Warrant, to the
extent the exercise of such Warrant would cause ML to become, directly or
indirectly, the beneficial owner of more than 8.5 percent of the class of the
Counterparty’s equity securities that is comprised of the Shares for purposes of
Section 13 of the Securities Exchange Act of 1934, as amended (in such case, an
“Excess Share Owner”).

 

ML shall provide prior notice to Counterparty, through the Agent, if the
exercise of any Warrant hereunder would cause ML to become directly or
indirectly, an Excess Share Owner; provided that the failure of ML to provide
such notice shall not alter the effectiveness of the provisions set forth in the
preceding sentence and any purported exercise in violation of such provisions
shall be void and have no effect.

 

If ML elects not to exercise any Warrant because such exercise would cause ML to
become, directly or indirectly, an Excess Share Owner and ML thereafter disposes
of Shares owned by it or any action is taken that would then permit ML to
exercise such Warrant without such exercise causing it to become, directly or
indirectly, an Excess Share Owner, then ML shall provide notice of the taking of
such action to Counterparty, through the Agent, and such Warrant shall then
become exercisable by ML to the extent such Warrant is otherwise or had
otherwise become exercisable hereunder. In such event, the Expiration Date with
respect to such Warrant shall be the date on which Counterparty receives such
notice from ML, and the related Settlement Date shall be as soon as reasonably
practicable after receipt of such notice but no more than three (3) Business
Days thereafter (but in no event shall the Settlement Date occur prior to the
date on which it would have otherwise occurred but for the provisions of this
paragraph (d)); provided that the related Net Physical Settlement Amount shall
be the same as the Net Physical Settlement Amount but for the provisions of this
paragraph (d). In addition, within 30 days of the maturity date of the
Settlement Date, Counterparty shall use its reasonable efforts to refrain from
activities which could reasonably be expected to result in ML’s ownership of
Shares exceeding 10% of all issued and outstanding Shares.

 

  (e) ML hereby agrees that from the Trade Date through to and including each
Settlement Date, it will:

 

  (1) use its reasonable efforts to not become an “affiliate” of Counterparty as
such term is defined in Regulation 144(a)(1) under the Securities Act;

 

11



--------------------------------------------------------------------------------

  (2) not vote any Shares, as to which it has the right to exercise a vote; and

 

  (3) not permit any director, officer, employee, agent or affiliate of ML to
serve as a member of the board of directors of Counterparty.

 

ISDA Master Agreement

 

With respect to the Agreement, ML and Counterparty each agree as follows:

 

Specified Entities:

 

(i) in relation to ML, for the purposes of:

 

Section 5(a)(v):   not applicable Section 5(a)(vi):   not applicable
Section 5(a)(vii):   not applicable Section 5(b)(iv):   not applicable

 

and (ii) in relation to Counterparty, for the purposes of:

 

Section 5(a)(v):   not applicable Section 5(a)(vi):   not applicable
Section 5(a)(vii):   not applicable Section 5(b)(iv):   not applicable

 

“Specified Transaction” will have the meaning specified in Section 14 of this
Agreement.

 

The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Agreement
will not apply to ML and Counterparty.

 

The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to ML or to Counterparty.

 

Payments on Early Termination for the purpose of Section 6(e) of the Agreement:
(i) Market Quotation shall apply; and (ii) the Second Method shall apply, except
as otherwise provided therein.

 

“Termination Currency” means USD.

 

Tax Representations:

 

  (I) For the purpose of Section 3(e) of the Agreement, each party represents to
the other party that it is not required by any applicable law, as modified by
the practice of any relevant governmental revenue authority, of any Relevant
Jurisdiction to make any deduction or withholding for or on account of any Tax
from any payment (other than interest under Section 2(e), 6(d)(ii), or 6(e) of
the Agreement) to be made by it to the other party under the Agreement. In
making this representation, each party may rely on (i) the accuracy of any
representations made by the other party pursuant to Section 3(f) of the
Agreement, (ii) the satisfaction of the agreement contained in Section 4(a)(i)
or 4(a)(iii) of the Agreement, and the accuracy and effectiveness of any
document provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of
the Agreement, and (iii) the satisfaction of the agreement of the other party
contained in Section 4(d) of the Agreement; provided that it will not be a
breach of this representation where reliance is placed on clause (ii) above and
the other party does not deliver a form or document under Section 4(a)(iii) of
the Agreement by reason of material prejudice to its legal or commercial
position.

 

12



--------------------------------------------------------------------------------

  (II) For the purpose of Section 3(f) of the Agreement, each party makes the
following representations to the other party:

 

  (i) ML represents that it is a corporation organized under the laws of England
and Wales.

 

  (ii) Counterparty represents that it is a corporation incorporated under the
laws of the State of Delaware.

 

Delivery Requirements: For the purpose of Sections 3(d), 4(a)(i) and (ii) of the
Agreement, each party agrees to deliver the following documents:

 

Tax forms, documents or certificates to be delivered are:

 

Each party agrees to complete (accurately and in a manner reasonably
satisfactory to the other party), execute, and deliver to the other party,
United States Internal Revenue Service Form W-9 or W-8 BEN, or any successor of
such form(s): (i) before the first payment date under this agreement;
(ii) promptly upon reasonable demand by the other party; and (iii) promptly upon
learning that any such form(s) previously provided by the other party has become
obsolete or incorrect.

 

Other documents to be delivered:-

 

Party Required to

Deliver Document

--------------------------------------------------------------------------------

 

Document Required to be Delivered

--------------------------------------------------------------------------------

 

When Required

--------------------------------------------------------------------------------

 

Covered by

Section 3(d)

Representation

--------------------------------------------------------------------------------

Counterparty   Evidence of the authority and true signatures of each official or
representative signing this Confirmation   Upon or before execution and delivery
of this Confirmation   Yes Counterparty   Certified copy of the resolution of
the Board of Directors or equivalent document authorizing the execution and
delivery of this Confirmation   Upon or before execution and delivery of this
Confirmation   Yes ML   Guarantee of its Credit Support Provider, substantially
in the form of Exhibit A attached hereto, together with evidence of the
authority and true signatures of the signatories, if applicable   Upon or before
execution and delivery of this Confirmation   Yes

 

Addresses for Notices: For the purpose of Section 12(a) of the Agreement:

 

Address for notices or communications to ML:

 

Address:    Merrill Lynch International      Merrill Lynch Financial Centre     
2 King Edward Street, London EC1A 1HQ Attention:    Manager, Fixed Income
Settlements Facsimile No.:    44 207 995 2004        Telephone No.: 44 207 995
3769

 

13



--------------------------------------------------------------------------------

(For all purposes)

 

Additionally, a copy of all notices pursuant to Sections 5, 6, and 7 as well as
any changes to Counterparty’s address, telephone number or facsimile number
should be sent to:

 

    GMI Counsel     Merrill Lynch World Headquarters     4 World Financial
Center     New York, New York 10080     Attention: Global Equity Derivatives    
Facsimile No.: 212 449-6576        Telephone No.: 212 449-6309

 

Address for notices or communications to Counterparty for all purposes:

 

    

The Pantry, Inc.

    

1801 Douglas Drive

    

Sanford, NC 27331

    

Attention: Daniel Kelly

    

Facsimile No.: (919) 774-3329        Telephone No.: (919) 774-6700 ext. 5202

    

with a copy to:

    

Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P.

    

Post Office Box 2611

    

Raleigh, NC 27602-2611

    

Attention: Carl Patterson

    

Facsimile No.: (919) 821-6800        Telephone No.: (919) 821-1220

 

Process Agent:   For the purpose of Section 13(c) of the Agreement, ML appoints
as its process agent:     Merrill Lynch, Pierce, Fenner & Smith Incorporated    
222 Broadway, 16th Floor     New York, NY 10038     Attention: Litigation
Department     Counterparty does not appoint a Process Agent.

 

Multibranch Party. For the purpose of Section 10(c) of the Agreement: Neither ML
nor Counterparty is a Multibranch Party.

 

Calculation Agent. The Calculation Agent is ML.

 

Credit Support Document.

 

ML: Guarantee of Merrill Lynch & Co., Inc. (“ML&Co.”) in the form attached
hereto as Exhibit A.

 

Counterparty: Not Applicable

 

Credit Support Provider.

 

With respect to ML: ML&Co. and with respect to Counterparty, Not Applicable.

 

Governing Law. This Confirmation will be governed by, and construed in
accordance with, the substantive laws of the State of New York.

 

14



--------------------------------------------------------------------------------

Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to this Transaction; provided, however, that with respect to this
Agreement or any other ISDA Master Agreement between the parties, any Share
delivery obligations on any day of Counterparty, on the one hand, and ML, on the
other hand, shall be netted. The resulting Share delivery obligation of a party
upon such netting shall be rounded down to the nearest number of whole Common
Shares, such that neither party shall be required to deliver any fractional
Common Shares.

 

Accuracy of Specified Information. Section 3(d) of the Agreement is hereby
amended by adding in the third line thereof after the word “respect” and before
the period the words “or, in the case of audited or unaudited financial
statements or balance sheets, a fair presentation of the financial condition of
the relevant person.”

 

Basic Representations. Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:

 

Eligible Contract Participant; Line of Business. It is an “eligible contract
participant” as defined in the Commodity Futures Modernization Act of 2000 and
it has entered into this Confirmation and this Transaction in connection with
its business or a line of business (including financial intermediation), or the
financing of its business.

 

Amendment of Section 3(a)(iii). Section 3(a)(iii) of the Agreement is modified
to read as follows:

 

No Violation or Conflict. Such execution, delivery and performance do not
materially violate or conflict with any law known by it to be applicable to it,
any provision of its constitutional documents, any order or judgment of any
court or agency of government applicable to it or any of its assets or any
material contractual restriction relating to Specified Indebtedness binding on
or affecting it or any of its assets.

 

Amendment of Section 3(a)(iv). Section 3(a)(iv) of the Agreement is modified by
inserting the following at the beginning thereof:

 

“To such party’s best knowledge,”

 

Additional Representations:

 

Counterparty Representations. Counterparty (i) has such knowledge and experience
in financial and business affairs as to be capable of evaluating the merits and
risks of entering into this Transaction; (ii) has consulted with its own legal,
financial, accounting and tax advisors in connection with this Transaction; and
(iii) is entering into this Transaction for a bona fide business purpose to
hedge risks related to the Reference Notes.

 

Counterparty is not and has not been the subject of any civil proceeding of a
judicial or administrative body of competent jurisdiction that could reasonably
be expected to impair materially Counterparty’s ability to perform its
obligations hereunder.

 

Counterparty will by the next succeeding Business Day notify ML upon obtaining
knowledge of the occurrence of any event that would constitute an Event of
Default, a Potential Event of Default or a Potential Adjustment Event.

 

As of the date hereof, Counterparty is not insolvent.

 

Acknowledgements:

 

(1) The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to this Transaction,
except as set forth in this Confirmation.

 

(2) The parties hereto intend for:

 

(a) this Transaction to be a “securities contract” as defined in Section 741(7)
of Title 11 of the United States Code (the “Bankruptcy Code”), qualifying for
the protections under Section 555 of the Bankruptcy Code;

 

15



--------------------------------------------------------------------------------

(b) a party’s right to liquidate this Transaction and to exercise any other
remedies upon the occurrence of any Event of Default under the Agreement with
respect to the other party to constitute a “contractual right” as defined in the
Bankruptcy Code; and

 

(c) all payments for, under or in connection with this Transaction, all payments
for the Shares and the transfer of such Shares to constitute “settlement
payments” as defined in the Bankruptcy Code.

 

Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefor “on the day that is three Local Business Days after the day”.
Section 6(d)(ii) is further modified by deleting the words “two Local Business
Days” in the fourth line thereof and substituting therefor “three Local Business
Days.”

 

Amendment of Definition of Reference Market-Makers. The definition of “Reference
Market-Makers” in Section 14 is hereby amended by adding in clause (a) after the
word “credit” and before the word “and” the words “or to enter into transactions
similar in nature to Transactions.”

 

Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.

 

Disclosure. Each party hereby acknowledges and agrees that ML has authorized
Counterparty to disclose this Transaction and any related hedging transaction
between the parties if and to the extent that Counterparty reasonably determines
(after consultation with ML) that such disclosure is required by law or by the
rules of Nasdaq or any securities exchange.

 

Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Agreement (or any definition or provision in
Section 14 to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable.

 

Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.

 

16



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

 

Very truly yours,

 

MERRILL LYNCH INTERNATIONAL

 

By:

 

/s/ Rhonda Lucarelli

--------------------------------------------------------------------------------

Name:

   

Title:

 

Authorized Signatory

 

Confirmed as of the date first above written:

 

THE PANTRY, INC.

 

By:

 

/s/ Daniel J. Kelly

--------------------------------------------------------------------------------

Name:

 

Daniel J. Kelly

Title:

 

VP/CFO

 

Acknowledged and agreed as to matters relating to the Agent:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

                solely in its capacity as Agent hereunder

 

By:

 

/s/ Angelina Lopes

--------------------------------------------------------------------------------

Name:

   

Title:

 

Authorized Signatory

 

17



--------------------------------------------------------------------------------

SCHEDULE I

 

Unwind $ Value Per Warrant

Months to Maturity

 

Cash Takeover Price:

--------------------------------------------------------------------------------

   84


--------------------------------------------------------------------------------

   72


--------------------------------------------------------------------------------

   60


--------------------------------------------------------------------------------

   48


--------------------------------------------------------------------------------

   36


--------------------------------------------------------------------------------

   24


--------------------------------------------------------------------------------

   12


--------------------------------------------------------------------------------

   1


--------------------------------------------------------------------------------

$35.00

   $ 6.60    $ 6.71    $ 5.92    $ 4.40    $ 2.88    $ 1.42    $ 0.28    $ 0.00

$39.29

   $ 8.90    $ 8.95    $ 8.00    $ 6.21    $ 4.34    $ 2.42    $ 0.67    $ 0.00

$45.00

   $ 12.35    $ 12.31    $ 11.18    $ 9.07    $ 6.78    $ 4.30    $ 1.67    $
0.00

$50.00

   $ 15.71    $ 15.57    $ 14.29    $ 11.94    $ 9.35    $ 6.44    $ 3.09    $
0.02

$55.00

   $ 19.32    $ 19.07    $ 17.66    $ 15.11    $ 12.27    $ 9.02    $ 5.09    $
0.21

$60.00

   $ 23.14    $ 22.78    $ 21.24    $ 18.54    $ 15.51    $ 12.00    $ 7.64    $
1.63

$70.00

   $ 31.29    $ 30.70    $ 28.96    $ 26.04    $ 22.76    $ 18.94    $ 14.22   
$ 8.42

$85.00

   $ 44.41    $ 43.51    $ 41.54    $ 38.46    $ 35.04    $ 31.15    $ 26.62   
$ 22.36

$100.00

   $ 58.22    $ 57.04    $ 54.92    $ 51.80    $ 48.40    $ 44.65    $ 40.61   
$ 37.35

$120.00

   $ 77.24    $ 75.77    $ 73.53    $ 70.45    $ 67.16    $ 63.68    $ 60.18   
$ 57.35

$300.00

   $ 255.71    $ 253.44    $ 251.00    $ 248.37    $ 245.68    $ 242.91    $
240.04    $ 237.35

Above:

     Intrinsic + $15      Intrinsic + $13      Intrinsic + $10     
Intrinsic + $7      Intrinsic + $5      Intrinsic + $3      Intrinsic + $1     
Intrinsic + $0



--------------------------------------------------------------------------------

EXHIBIT A

 

GUARANTEE OF MERRILL LYNCH & CO., INC.

 

FOR VALUE RECEIVED, receipt of which is hereby acknowledged, MERRILL LYNCH &
CO., INC., a corporation duly organized and existing under the laws of the State
of Delaware (“ML & Co.”), hereby unconditionally guarantees to The Pantry, Inc.,
Inc. (the “Company”), the due and punctual payment of any and all amounts
payable by Merrill Lynch International, a company organized under the laws of
England and Wales (“ML”), under the terms of the Confirmation of OTC Warrant
Transaction between the Company and ML, dated as of November 21, 2005 (the
“Confirmation”), including, in case of default, interest on any amount due, when
and as the same shall become due and payable, whether on the scheduled payment
dates, at maturity, upon declaration of termination or otherwise, according to
the terms thereof. In case of the failure of ML punctually to make any such
payment, ML & Co. hereby agrees to make such payment, or cause such payment to
be made, promptly upon demand made by the Company to ML & Co.; provided, however
that delay by the Company in giving such demand shall in no event affect ML &
Co.’s obligations under this Guarantee. This Guarantee shall remain in full
force and effect or shall be reinstated (as the case may be) if at any time any
payment guaranteed hereunder, in whole or in part, is rescinded or must
otherwise be returned by the Company upon the insolvency, bankruptcy or
reorganization of ML or otherwise, all as though such payment had not been made.

 

ML & Co. hereby agrees that its obligations hereunder shall be unconditional,
irrespective of the validity, regularity or enforceability of the Confirmation;
the absence of any action to enforce the same; any waiver or consent by the
Company concerning any provisions thereof; the rendering of any judgment against
ML or any action to enforce the same; or any other circumstances that might
otherwise constitute a legal or equitable discharge of a guarantor or a defense
of a guarantor. ML & Co. covenants that this guarantee will not be discharged
except by complete payment of the amounts payable under the Confirmation. This
Guarantee shall continue to be effective if ML merges or consolidates with or
into another entity, loses its separate legal identity or ceases to exist.

 

ML & Co. hereby waives diligence; presentment; protest; notice of protest,
acceleration, and dishonor; filing of claims with a court in the event of
insolvency or bankruptcy of ML; all demands whatsoever, except as noted in the
first paragraph hereof; and any right to require a proceeding first against ML.

 

ML & Co. hereby certifies and warrants that this Guarantee constitutes the valid
obligation of ML & Co. and complies with all applicable laws.

 

This Guarantee shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

This Guarantee may be terminated at any time by notice by ML & Co. to the
Company given in accordance with the notice provisions of the Confirmation,
effective upon receipt of such notice by the Company or such later date as may
be specified in such notice; provided, however, that this Guarantee shall
continue in full force and effect with respect to any obligation of ML under the
Confirmation entered into prior to the effectiveness of such notice of
termination.

 

This Guarantee becomes effective concurrent with the effectiveness of the
Confirmation, according to its terms.

 

IN WITNESS WHEREOF, ML & Co. has caused this Guarantee to be executed in its
corporate name by its duly authorized representative.

 

19



--------------------------------------------------------------------------------

MERRILL LYNCH & CO., INC. By:  

/s/ Patricia Kropiewnicki

--------------------------------------------------------------------------------

Name:   Patricia Kropiewnicki Title:   Designated Signatory Date:   November 21,
2005

 

20



--------------------------------------------------------------------------------

LOGO [g90219g902191.jpg]

 

COVER STATEMENT

CLIENT/COUNTERPARTY RELATIONSHIP

 

Dear Client/Counterparty:

 

Merrill Lynch is pleased to provide the attached statement of Generic Risks
Associated with Over-the-Counter Derivative Transactions under this Cover
Statement that concerns, among other things, the nature of our relationship with
you in the context of such transactions. This statement was developed for our
new and our ongoing client/counterparties in response to suggestions that OTC
derivative dealers consider taking steps to ensure that market participants
utilizing OTC derivatives understand their risk exposures and the nature of
their relationships with dealers before they enter into OTC derivative
transactions.

 

Merrill Lynch (“we”) are providing to you and your organization (“you”) the
attached statement of Generic Risks Associated with Over-the-Counter Derivative
in order to identify, in general terms, certain of the principal risks
associated with individually negotiated over-the-counter (“OTC”) derivative
transactions. The attached statement does not purport to identify the nature of
the specific market or other risks associated with a particular transaction.

 

Before entering into an OTC derivative transaction, you should ensure that you
fully understand the terms of the transaction, relevant risk factors, the nature
and extent of your risk of loss and the nature of the contractual relationship
into which you are entering. You should also carefully evaluate whether the
transaction is appropriate for you in light of your experience, objectives,
financial resources, and other relevant circumstances and whether you have the
operational resources in place to monitor the associated risks and contractual
obligations over the term of the transaction. If you are acting as a financial
adviser or agent, you should evaluate these considerations in light of the
circumstances applicable to your principal and the scope of your authority.

 

If you believe you need assistance in evaluating and understanding the terms or
risks of a particular OTC derivative transaction, you should consult appropriate
advisers before entering into the transaction.

 

Unless we have expressly agreed in writing to act as your adviser with respect
to a particular OTC derivative transaction pursuant to terms and conditions
specifying the nature and scope of our advisory relationship, we are acting in
the capacity of an arm’s length contractual counterparty to you in connection
with the transaction and not as your financial adviser or fiduciary.
Accordingly, unless we have so agreed to act as your adviser, you should not
regard transaction proposals, suggestions or other written or oral
communications from us as recommendations or advice or as expressing our view as
to whether a particular transaction is appropriate for you or meets your
financial objectives.

 

Finally, we and/or our affiliates may from time to time take proprietary
positions and/or make a market in instruments identical or economically related
to OTC derivative transactions entered into with you, or may have an investment
banking or other commercial relationship with and access to information from the
issuer(s) of securities, financial instruments, or other interests underlying
OTC derivative transactions entered into with you. We may also undertake
proprietary activities, including hedging transactions related to the initiation
or termination of an OTC derivative transaction with you, that may adversely
affect the market price, rate index or other market factor(s) underlying an OTC
derivative transaction entered into with you and consequently the value of the
transaction.



--------------------------------------------------------------------------------

LOGO [g90219g902191.jpg]

 

GENERIC RISKS ASSOCIATED WITH

OVER-THE-COUNTER DERIVATIVE TRANSACTIONS

 

OTC derivative transactions, like other financial transactions, involve a
variety of significant risks. The specific risks presented by a particular OTC
derivative transaction necessarily depend upon the terms of the transaction and
your circumstances. In general, however, all OTC derivative transactions involve
some combination of market risk, credit risk, funding risk and operational risk.

 

Market risk is the risk that the value of a transaction will be adversely
affected by fluctuations in the level or volatility of or correlation or
relationship between one or more market prices, rates or indices or other market
factors or by illiquidity in the market for the relevant transaction or in a
related market.

 

Credit risk is the risk that a counterparty will fail to perform its obligations
to you when due.

 

Funding risk is the risk that, as a result of mismatches or delays in the timing
of cash flows due from or to your counterparties in OTC derivative transactions
or related hedging, trading, collateral or other transactions, you or your
counterparty will not have adequate cash available to fund current obligations.

 

Operational risk is the risk of loss to you arising from inadequacies in or
failures of your internal systems and controls for monitoring and quantifying
the risks and contractual obligations associated with OTC derivative
transactions, for recording and valuing OTC derivative and related transactions,
or for detecting human error, systems failure or management failure.

 

There may be other significant risks that you should consider based on the terms
of a specific transaction. Highly customized OTC derivative transactions in
particular may increase liquidity risk and introduce other significant risk
factors of a complex character. Highly leveraged transactions may experience
substantial gains or losses in value as a result of relatively small changes in
the value or level of an underlying or related market factor.

 

Because the price and other terms on which you may enter into or terminate an
OTC derivative transaction are individually negotiated, these may not represent
the best price or terms available to you from other sources.

 

In evaluating the risks and contractual obligations associated with a particular
OTC derivative transaction, you should also consider that an OTC derivative
transaction may be modified or terminated only by mutual consent of the original
parties and subject to agreement on individually negotiated terms. Accordingly,
it may not be possible for you to modify, terminate or offset your obligations
or your exposure to the risks associated with a transaction prior to its
scheduled termination date.

 

Similarly, while market makers and dealers generally quote prices or terms for
entering into or terminating OTC derivative transactions and provide indicative
or mid-market quotations with respect to outstanding OTC derivative
transactions, they are generally not contractually obligated to do so. In
addition, it may not be possible to obtain indicative or mid-market quotations
for an OTC derivative transaction from a market maker or dealer that is not a
counterparty to the transaction. Consequently, it may also be difficult for you
to establish an independent value for an outstanding OTC derivative transaction.
You should not regard your counterparty’s provision of a valuation or indicative
price at your request as an offer to enter into or terminate the relevant
transaction at that value or price, unless the value or price is identified by
the counterparty as firm or binding.

 

This brief statement does not purport to disclose all of the risks and other
material considerations associated with OTC derivative transactions. You should
not construe this generic disclosure statement as business, legal, tax or
accounting advice or as modifying applicable law. You should consult your own
business, legal, tax and accounting advisers with respect to proposed OTC
derivative transactions and you should refrain from entering into any OTC
derivative transaction unless you have fully understood the terms and risks of
the transaction, including the extent of your potential risk of loss.